STATE OF MICHIGAN

                           COURT OF APPEALS



JOHN LEROY GLENN and SANDRA GLENN,                                 UNPUBLISHED
                                                                   July 14, 2015
              Plaintiffs-Appellees,

v                                                                  No. 321114
                                                                   Court of Claims
DEPARTMENT OF CORRECTIONS,                                         LC No. 13-000126-MZ

              Defendant-Appellant.


Before: O’CONNELL, P.J., and OWENS and M. J. KELLY, JJ.

PER CURIAM.

        Defendant, Department of Corrections (the Department) appeals as of right the trial
court’s order denying its motion for summary disposition under MCR 2.116(C)(7) on grounds of
governmental immunity. Because the Michigan Supreme Court has recently decided that a
claimant must personally sign a notice of intent, we reverse and remand.

                                  I. BACKGROUND FACTS

       In December 2012, John Leroy Glenn was injured in an automobile accident with an
employee of the Department. In April 2013, an attorney signed a notice of intent to file a claim
on behalf of John and his wife Sarah. The Glenns filed their complaint in September 2013.

        In November 2013, the Department filed a motion for summary disposition under MCR
2.116(C)(7). The Department contended that MCL 600.6431 barred the Glenns’ claims because
they did not strictly comply with the conditions that would give them the right to sue the State.
According to the Department, the Glenns’ notice of intent was defective because the Glenns did
not personally sign it. The trial court denied the Department’s motion for summary disposition
on the basis that an attorney may act for his or her client when signing and filing a notice of
intent.

                                II. STANDARD OF REVIEW

        This Court reviews de novo the trial court’s decision on a motion for summary
disposition and issues of statutory interpretation. McCahan v Brennan, 492 Mich 730, 735-736;
822 NW2d 747 (2012). A defendant is entitled to summary disposition under MCR 2.116(C)(7)
if the plaintiff’s claims are barred because of immunity granted by law. Odom v Wayne Co, 482
Mich 459, 466; 760 NW2d 217 (2008). If reasonable minds could not differ on the legal effects

                                               -1-
of the facts, whether governmental immunity bars a plaintiff’s claim is a question of law. Snead
v John Carlo, Inc, 294 Mich App 343, 354; 813 NW2d 294 (2011).

                                        III. ANALYSIS

       The Department contends that the Glenns’ notice of intent was defective because they did
not personally sign it. The Glenns contend that MCL 600.6431 did not require them to
personally sign the notice because an attorney may act for his or her client. We agree with the
Department.

        Governmental agencies in Michigan are statutorily immune from tort liability unless the
State allows such agencies to be sued. McCahan, 492 Mich at 736. The Legislature may place
conditions on the right to sue the State, including the notice provision of the Court of Claims
Act. Id. This notice provision provides in pertinent part that

       [n]o claim may be maintained against the state unless the claimant, within 1 year
       after such claim has accrued, files in the office of the clerk of the court of claims
       either a written claim or a written notice of intention to file a claim against the
       state . . . , which claim or notice shall be signed and verified by the claimant
       before an officer authorized to administer oaths. [MCL 600.6431(1).]

        In Fairley v Dep’t of Corrections, ___ Mich ___; ___ NW2d ___ (2015), issued on June
5, 2015, the Michigan Supreme Court held that a notice that was signed by the claimant’s
attorney instead of the claimant did not comply with MCL 600.6431(1). In that case,
“[p]laintiff’s counsel filed and signed a notice of intent to file a claim against MDOC in the
Court of Claims; however, plaintiff herself did not sign the notice, as MCL 600.6431(1)
requires.” Id. at ___; slip op at 1. In this case, the Glenns did not sign the notice of intent.
Instead, counsel signed and filed the notice purportedly on their behalf. We conclude that
Fairley mandates reversal in this case.

       We reverse and remand. We do not retain jurisdiction.

                                                             /s/ Peter D. O’Connell
                                                             /s/ Donald S. Owens
                                                             /s/ Michael J. Kelly




                                               -2-